Citation Nr: 1732981	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  10-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for brain (cerebral) atrophy, claimed as secondary to service-connected malaria or posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified at a personal hearing before an Acting Veterans Law Judge who is unavailable to participate in a decision on the appeal.  A copy of the transcript of that hearing is of record.  The case was remanded in November 2014 to provide for a video conference hearing and in April 2012 for additional development.

In June 2015 the VA canceled the remanded video conference hearing request as per the office of the Veteran's attorney, as memorialized in a June 2015 VA report of general information.  The April 2012 remand has been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

No substantive appeal has been filed for the separate issue of entitlement to service connection for headaches.  Therefore, it is not on appeal here.

A March 2005 rating decision granted service connection for PTSD and assigned a 30 percent rating, effective December 13, 2004, the date of the claim.  A September 2008 rating decision increased that rating to 50 percent as of July 16, 2008, the date of the increased rating claim.  As the assigned ratings do not represent the maximum ratings available, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In July 2015, the Veteran filed a VA Form 9/substantive appeal, perfecting his appeal regarding the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, when an appeal is certified to the Board for appellate review and the record is transferred to the Board, the Veteran and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  

As the required notifications have not been sent in regard to the VA Form 9 filed in July 2015, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103 (2015); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015).

After this appeal was certified to the Board and notice was provided to the Veteran in an April 25, 2017 letter, the Veteran's representative requested the full 90 day stay.  The 90 day stay has now passed.


FINDINGS OF FACT

1.  On November 12, 1971 during active service, the Veteran was diagnosed with malaria, vivax and falciparum, mixed infection.  The Veteran was granted service connection for malaria on May 16, 1972.

2.  In August 2007 and October 2007 cerebral atrophy was diagnosed on a computed tomography (CT) scan and magnetic resonance imaging (MRI), respectively.

3.  The evidence is in relative equipoise as to whether current brain atrophy is related to service-connected malaria.

3.  As of July 16, 2008, the date of the claim for an increased disability rating, the Veteran's PTSD was manifested primarily by anxiety, depressed mood, flashbacks, intrusive thoughts, difficulty sleeping with nightmares 6 nights a week along with night sweats, problems trusting people, difficulty with his memory due to a state of fear, helplessness, and horror, being easily startled, avoiding activities, inability to remember important aspects, intense physical reaction, sense of limited future, and guilt; therapy once a week, suspiciousness, chronic sleep impairment, flattened effect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, collectively resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for brain (cerebral) atrophy, as secondary to service-connected malaria, have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for a rating of 70 percent, but not higher, for a PTSD disability were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 9411 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a causal relationship between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection, such as brain atrophy, an organic disease of the nervous system, manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  There is no such evidence here.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board weighs the probative value of the evidence in light of the entirety of the record.  

Reasonable doubt is resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that his diagnosed brain atrophy in August 2007 and October 2007 by computed tomography (CT) scan and magnetic resonance imaging (MRI), respectively, in VA medical records, was caused or aggravated by the service-connected malaria or the service-connected PTSD.  

Service medical records show that in November 1971 the Veteran was diagnosed with malaria:  vivax and falciparum, mixed infection, after two hospitalizations commencing in September 1971 and ending October 1971.  

A September 2012 VA examination diagnosed cerebral atrophy.  The Veteran reported that problems began in May2007 when he lifted his granddaughter above his head, tilted his head back, passed out and fell to the floor.  Since then the Veteran reported that he had experienced a feeling of slight inebriation, which is constant, and other symptoms, including some memory loss, difficulty concentrating, panic attacks, stuttering and a feeling of being off balance. 

The Veteran is competent to report the foregoing cognitive conditions with unique and readily identifiable features that are capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362   (2005); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Two private medical records with positive nexus opinions, dated June 2014 and May 2011, diagnosed a history of both vivax and falciparum, mixed infection malaria, which resulted in cerebral malaria and brain atrophy.  Both private examiners, one a physician and the other a psychologist, made complete review of the Veteran's claims file, and described in depth the Veteran's treatment of malaria, and post-service cognitive and physical problems, including sleep apnea and PTSD.  The private examiners opined, in 2 to 3 page reports, supported by multiple medical treatises:  (1) that the cerebral atrophy seen by radiologists and the multiple neurologic symptoms, i.e., sleep disorder periodic leg movement, headaches, dizziness/disequilibrium, memory problems, are more likely than not due to falciparum malaria infection acquired while still in military service having just returned from the Vietnam War when the Veteran presented to Tinker AFB with these symptoms; and (2) the Veteran's symptom pattern is consistent only with the falciparum form of malaria, which is usually fatal.  In sum, mixed malaria (vivax and falciparum) with cerebral involvement and in particular, falciparum malaria, causes continued neurocognitive deficits and even brain atrophy after treatment as in this pattern with this Veteran, for which there is documented medical evidence.

The Board acknowledges that there is a negative etiological opinion of record in the September 2012 VA examination report.  However, the Board assigns less persuasive value to that opinion, as the VA examiner could not determine etiology without resorting to speculation because the VA examiner did not have the Veteran's whole medical history, and that the known clinical course of cerebral malaria were in conflict with the Veteran's contention.

In sum, the Veteran has presented evidence of a current disability, an inservice occurrence, and a nexus between the two.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, the Board must resolve all reasonable doubt in favor of the Veteran.  Therefore, reasonable doubt is resolved in favor of the Veteran and entitlement to service connection for brain (cerebral) atrophy, due to service-connected malaria is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


Increased Ratings

Disability ratings are determined by application of the criteria in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).

The Veteran's psychiatric disability is currently rated as 30 percent from December 13, 2004 to July 15, 2008 and as 50 percent since July 16, 2008, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  A General Rating Formula for Mental Disorders is used for rating psychiatric disabilities other than eating disorders and contains the actual rating criteria for rating the Veteran's disability.

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The Board observes that the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) remains for application in this case.  See 80 Fed. Reg. 14308-09 (March 19, 2015); 79 Fed. Reg. 45093-99 (August 4, 2014).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), a GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2016).

The GAF score is based on all of the veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a Veteran's disability and assigning disability ratings.  However, they are just one of many factors considered when determining a rating.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443. 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

The Veteran has asserted that he should be assigned a higher rating for his PTSD disability because the symptoms he experiences are worse than the ratings assigned.  The claim for an increased disability rating for PTSD was received on July 16, 2008.  In the February 2010 substantive appeal the Veteran contended that an increased disability rating of 70 percent should be received for PTSD.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  

A review of the claims file, containing available relevant VA and private medical records from December 20, 1971through May 9, 2017, evidence diagnoses of a depressed mood and PTSD symptoms.  

In an August 2012 VA examination, the examiner gave a GAF score of 54 and remarked that the Veteran's PTSD had remained relatively unchanged since the last VA general psychiatry examination in August 2008, in which the Veteran had received a GAF score of 56 and diagnoses of PTSD and major depressive disorder (MDD).  The only change in August 2012 was a symptom of heightened irritability.

The August 2008 VA examiner remarked that the Veteran did not have difficulty performing activities of daily living.  He had difficulty establishing and maintaining effective work/school and social relationships.  The PTSD related irritability interfered with his ability to socialize and to work.  He had difficulty maintaining effective family role functioning, which contributed to his divorce.  He had intermittent inability to perform recreational or leisurely pursuits of his past; the Veteran enjoyed fishing, hunting, and socializing; and he no longer pursued these interests due to lack of motivation.  The Veteran did not appear to pose any threat of danger or injury to self or others.  A final prognosis depended on the Veteran receiving intensive outpatient counseling combined with antidepressant therapy.

May 2009 and December 2008 treatment records provided GAF scores of 60, with similarly, consistent symptoms as the August 2008 and August 2012 VA examinations.

A May 2017 VA PTSD review diagnosed PTSD and Major Depressive Disorder (MDD); and found current psychiatric impairment with psychiatric symptoms caused severe occupational and social impairment with reduced reliability and productivity due to symptoms of PTSD-flashbacks, intrusive thoughts, difficulty sleeping with nightmares six nights a week along with night sweats, problems trusting people, difficulty with memory due to a state of fear, helplessness, and horror, being easily startled, avoiding activities, inability to remember important aspects, intense physical reaction, sense of limited future, and guilt; with therapy once per week.  Chronic sleep impairment is the additional symptom since 2008 and August 2012.  No GAF score was provided. 

Based on the evidence above, the Board finds that the assignment of a 70 percent rating is appropriate.  The evidence demonstrates that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as:  near continuous depression; inability to establish and maintain effective relationships, including difficulty maintaining effective family role functioning, which contributed to his divorce; panic attacks more than once per week; impairment of short- and long-term memory; disturbances of motivation and mood; and irritability.

Many of the Veteran's reported symptoms are included among those specifically listed in the General Rating Formula for Mental Disorders, pursuant to which the current 70 percent disability rating has been assigned. See 38 C.F.R. § 4.130.  Importantly, the Board notes that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.

While the Veteran demonstrated severe symptoms associated with his PTSD from on or before July 16, 2008, the overall evidence was not reflective of total occupational and social impairment, and a 100 percent rating cannot be assigned.  The evidence viewed from a longitudinal perspective persuasively shows that the Veteran's PTSD disability picture did not more nearly approximate the criteria for a 100 percent rating during this period.  The evidence shows that the Veteran consistently performs all of his activities of daily living, consistently maintains his personal hygiene, is oriented to time and place, does not have gross impairment in thought processes or communication, does not have persistent delusions or hallucinations, does not have grossly inappropriate behavior, persistent danger of hurting self or others, and does not have memory loss for names of close relatives, own occupation, or own name.  Therefore, the Board does not find that the Veteran's symptoms rise to the level required for a 100 percent rating.  

The Board also acknowledges that during the course of the appeal, the Veteran was assigned GAF scores ranging from 54 to 60.  However, VA regulations do not dictate that disability percentages are assigned based solely on GAF scores, see 38 C.F.R. § 4.130, and in this case, the overall evidence shows that the Veteran's disability most closely approximated a 70 percent disability rating for the entire period on appeal.

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating now assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals and the documented medical treatment records are of greater probative weight than the Veteran's more general lay assertions that a rating higher than 70 percent is warranted. 

Based on the foregoing, the Board finds that a 70 percent increased disability rating is warranted, but the evidence of record preponderates against a finding that the criteria for a rating in excess of 70 percent have been met.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating than 70 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Extraschedular Consideration

The question of entitlement to referral for consideration of extraschedular ratings is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

Entitlement to service connection for brain (cerebral) atrophy, claimed as secondary to malaria, is granted.

Entitlement to an increased disability rating of 70 percent, but not higher, for PTSD is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


